Defendants-appellants appeal from the final judgment and order of the Supreme Court in an action in interpleader brought by the plaintiff pursuant to section *900285 of the .Civil Practice Act, whereby it was adjudged that the defendants-respondents were entitled to receive the sum of $27,572.50 moneys on deposit with the Treasurer of the County of Saratoga. The judgment and orders are unanimously affirmed upon the opinion of Mr. Justice Hughes in the court below (17 Mise 2d 94), without costs. Present' — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.